Citation Nr: 9901284	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an increased evaluation for service-
connected frostbite of the feet, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to July 
1993.  

This matter initially came to the Board of Veterans Appeals 
(Board) from a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted the claim of service connection 
for frostbite of the feet and assigned a 10 percent 
evaluation, and denied the claim of service connection for a 
left ankle disability.  VA received the veterans notice of 
disagreement in June 1994, and a statement of the case was 
issued that October.  VA received the veterans substantive 
appeal in February 1995.  In his substantive appeal, the 
veteran raised a new claim of service connection for a rash 
on his left thigh.  This claim is referred to the RO for 
appropriate action.


REMAND

Entitlement to Service Connection for a Left Ankle Disability

The service medical records show that the veteran was treated 
on one occasion during service for a left ankle sprain.  In 
1993, the veteran initiated his claim of service connection 
for frostbite of the feet, a right hand disability, a right 
ankle disability and a left ankle disability.  Pursuant to 
his claim, a VA examination was conducted in September 1993.  
The AMIE worksheet in the claims folder indicates that 
the veterans right hand, right ankle and frostbite of the 
feet were to be examined.  Therefore, the VA examiner 
addressed those disabilities in the examination report.  
Findings related to the left ankle were not noted.  However, 
when the claim was denied the RO pointed out that there were 
no left ankle abnormalities found on examination.  Therefore, 
an examination is in order.  

Entitlement to an Increased Evaluation for Service-Connected 
Frostbite of the Feet

Service connection is currently in effect for frostbite of 
the feet, rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).  Since the 
denial of the veterans increased evaluation claim on appeal 
here, amendments were made to the rating criteria used to 
evaluate cold injury residuals (formerly frozen feet, 
residuals of (immersion foot)).  62 Fed. Reg. 65207-65224 
(1997).  The latest rating criteria took effect August 13, 
1998.  63 Fed. Reg. 37778-37779 (July 1998).  Among other 
changes, each foot should be rated separately.  Diagnostic 
Code 7122, NOTE (2).

The United States Court of Veterans Appeals (Court) has 
stated that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Here, either the recently amended or previous rating 
criteria may be the version most favorable to the veteran.  
Therefore, the veteran should be afforded the opportunity to 
have his case reviewed under the most favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Boards action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(1996), specifying the action to be taken.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Here, the October 1994 
statement of the case reflects consideration only of the 
prior rating criteria.

The last VA examination was conducted in September 1993, 
prior to the change in rating criteria.  In developing the 
case, it is essential to obtain medical findings that are 
stated in terms conforming to the applicable rating criteria. 
See Massey v. Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiners 
review of the veterans medical history, and any tests deemed 
necessary to enable the examiner to describe the veterans 
symptoms in terms consistent with the rating criteria.  It is 
also noted that the examiner referred to x-rays to determine 
if there were any bony abnormalities due to the frostbite.  
However, it is not clear if the x-rays were taken, and if so, 
the report is not of record.  

If there are any current VA or private treatment records 
related to the veterans service-connected frostbite feet, 
they should be secured and associated with the claims folder.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veterans service-
connected frostbite of the feet, and 
conditions affecting the left ankle.  
Once obtained, the RO should associate 
the records with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left ankle conditions.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected frostbite of the feet.  
The examiner should state the findings 
separately with respect to each foot, in 
terms consistent with the new rating 
criteria.  That is, the examiner should 
specifically state whether there is pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The RO should adjudicate the 
veterans claims of entitlement to an 
increased evaluation for service-
connected frostbite of the feet, and 
service connection for a left ankle 
disability.  With regard to the increased 
evaluation claim, the newly amended 
provisions of 38 C.F.R. § 4.104 (1998) 
should be taken into account, 
particularly with respect to separate 
ratings.

5.  If either action remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations, including 
amendments to 38 C.F.R. § 4.104 (1998).  
The veteran and his representative should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
